   8:14-cr-00148-JFB-SMB Doc # 74 Filed: 10/15/20 Page 1 of 1 - Page ID # 212



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:14CR148

         vs.
                                                               ORDER ON APPEARANCE FOR
JASON M. WILDS,                                              SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on October 15, 2020 regarding Petition for Offender
Under Supervision [67]. Yvonne Sosa represented the defendant. Jody Mullis represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Joseph F. Bataillon in
Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
2:00 p.m. on November 23, 2020.
        The government moved for detention based upon risk of flight and danger. The defendant is
not in federal custody and requests a detention hearing upon coming into federal custody. The
defendant shall be afforded the right to a detention hearing upon coming into federal custody and the
government's motion for detention is held in abeyance.
        The defendant shall be returned to the custody of Nebraska state authorities pending the final
disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer
with the correctional officer having custody of the defendant.

        IT IS SO ORDERED.

        Dated this 15th day of October, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
